¶30
Melnick, J.
(dissenting) — I respectfully dissent from the majority’s opinion. The bases for my disagreement *832are twofold. First, I believe the harmless error test unequivocally requires Kenneth Slert to raise the possibility of prejudice and he failed to do so. Second, I believe the State has proven beyond a reasonable doubt that the violation of Slert’s right to be present was harmless because the excused jurors had no chance to sit on the jury. I would affirm Slert’s conviction.
¶31 The harmless error test requires a defendant to demonstrate a possibility of prejudice. Because the claimed error in this case, i.e., the right to be present, is of constitutional magnitude, the constitutional harmless error test applies. This test states, “ [I] f trial error is of constitutional magnitude, prejudice is presumed and the State bears the burden of proving it was harmless beyond a reasonable doubt.” State v. Coristine, 177 Wn.2d 370, 380, 300 P.3d 400 (2013); see also Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967). “Nonetheless, the defendant must first raise at least the possibility of prejudice.” State v. Caliguri, 99 Wn.2d 501, 509, 664 P.2d 466 (1983).
¶32 An error is harmless only if we cannot reasonably deduct that the jury would have arrived at the same verdict in its absence. State v. Franklin, 180 Wn.2d 371, 383, 325 P.3d 159 (2014). The State must show “beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained.” Chapman, 386 U.S. at 24; State v. Stephens, 93 Wn.2d 186, 190-91, 607 P.2d 304 (1980); State v. Lui, 179 Wn.2d 457, 528, 315 P.3d 493, cert. denied, 134 S. Ct. 2842 (2014). “ ‘A constitutional error is harmless if the appellate court is convinced beyond a reasonable doubt that any reasonable jury would have reached the same result in the absence of the error.’ ” Franklin, 180 Wn.2d at 382 (quoting State v. Watt, 160 Wn.2d 626, 635, 160 P.3d 640 (2007)). Stated another way, “the error had no effect on [Slert’s] conviction for these crimes.” State v. Garcia, 179 Wn.2d 828, 845, 318 P.3d 266 (2014).
¶33 Despite the Supreme Court’s direction in Caliguri, 99 Wn.2d at 509, that the defendant is required to raise at least the possibly of prejudice during application of the *833constitutional harmless error test, the majority does not seem to require such a showing. See majority at 825. The majority states that “[e]ven assuming Slert is required to allege prejudice, he satisfies this burden.” Majority at 825. I respectfully disagree with the majority.
f34 The majority points to State v. Irby, 170 Wn.2d 874, 246 P.3d 796 (2011), for its authority that when jurors are excluded outside the defendant’s presence, the defendant may not be required to even raise the possibility of prejudice. The Irby court did not address whether or not a defendant was required to raise at least the possibility of prejudice. However, I do not believe that the Irby court established a new harmless error test or eliminated the long-standing requirement that a defendant first raise the possibility of prejudice. See Caliguri, 99 Wn.2d at 509. In fact, the court in Irby recognized that a violation of a defendant’s right to appear and defend in person may not be prejudicial to the defendant. 170 Wn.2d at 881. The Irby court noted that it had rejected its earlier applications of the harmless error test that said prejudice is conclusively presumed when a defendant’s right to appear and defend in person is violated. 170 Wn.2d at 886.
We chose to follow instead “the harmless error standard adopted by most jurisdictions.” . . .
The State has not met its burden here. We say that because the State has not and cannot show that three of the jurors who were excused in Irby’s absence ... had no chance to sit on Irby’s jury. . . . [Therefore, i]t is no answer to say that the 12 jurors who ultimately comprised Irby’s jury were unobjectionable. Reasonable and dispassionate minds may look at the same evidence and reach a different result. Therefore, the State cannot show beyond a reasonable doubt that the removal of several potential jurors in Irby’s absence had no effect on the verdict.
Irby, 170 Wn.2d at 886-87 (emphasis added) (quoting Caliguri, 99 Wn.2d at 509).
¶35 Furthermore, subsequent to Irby, we have required a defendant to raise the possibility of prejudice in the *834context of jury selection outside the defendant’s presence. In State v. Jones, 175 Wn. App. 87, 303 P.3d 1084 (2013) (Wiggins, J. Pro Tem.), the defendant claimed a violation of his right to appear and defend when the trial court randomly selected alternate jurors from the pool of accepted jurors outside his presence. We rejected his claim, but further held that if it was error, the error was harmless beyond a reasonable doubt. Jones, 175 Wn. App. at 108. In citing to Irby’s harmless error test, we stated that “Jones does not demonstrate a possibility of prejudice” during the random selection of alternate jurors. Jones, 175 Wn. App. at 108. Although Jones involved the selection of alternate jurors and Irby involved the selection of the actual jurors, this distinction is not mentioned and is without a difference in regard to the defendant’s need to demonstrate the possibility of prejudice.
¶36 The majority contends that even if Slert were required to allege prejudice, he raises the issue by his statement that “ ‘as in Irby, the prejudice is clear from the record.’ ” Majority at 825 (quoting Suppl. Appellant’s Br. at 6). Again, I respectfully disagree with Slert and the majority.
¶37 The possibility of prejudice or harm to Slert is not clear from the record. Slert must articulate the prejudice so we can meaningfully review it. He has failed to do so. Failure to point to the record precludes appellate review. RAP 10.3(a)(6); Mills v. Park, 67 Wn.2d 717, 721, 409 P.2d 646 (1966) (“We are not required to search the record for applicable portions thereof in support of the plaintiffs’ arguments.”); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992).
¶38 Slert’s assertion that “as in Irby, the prejudice is clear from the record” is without merit. Suppl. Appellant’s Br. at 6. In Irby, the Supreme Court clearly said the excused jurors were never questioned at all, let alone about the hardships which excused them. The prejudice in Irby is that with questioning, two of the excused jurors may have been *835able to sit for longer than one week and one juror, who homeschooled her child(ren), may have been able to sit for three weeks. The court concluded that the jurors were excused for reasons that may have been invalid. Irby, 170 Wn.2d at 886-87. As will be discussed below, the jurors excused from Slert’s trial were questioned and they could never have sat on the jury because they were biased. Therefore, unlike in Irby, the prejudice to Slert is not clear from the record.
f 39 Also, we do not conclusively presume prejudice when a defendant’s right to be present has been violated. Irby, 170 Wn.2d at 886. The majority states, “[T]he alleged prejudice was the removal of some potential jurors in Slert’s absence.” Majority at 825-26. This statement conclusively presumes prejudice from Slert’s absence. In the present case, because Slert does not raise a possibility of prejudice and does not show prejudice, I would affirm his conviction.
¶40 Setting aside Slert’s initial burden to raise the possibility of prejudice, I also disagree with the majority’s conclusion that the State failed to prove that the violation of Slert’s right to be present was harmless beyond a reasonable doubt. I would conclude that the State met its burden under the harmless error test because the jurors excused outside of Slert’s presence had no chance to sit on the trial.
f 41 In Irby, the trial court utilized a juror questionnaire. It encompassed questions relating to both bias and hardship. Irby, 170 Wn.2d at 878. The trial court and the attorneys for both sides reviewed the completed questionnaires. The trial court then sent an e-mail to the attorneys and suggested that 10 specific jurors should be excused. Irby, 170 Wn.2d at 877-78. After further e-mail exchanges, seven prospective jurors were excused by agreement of counsel. Irby, 170 Wn.2d at 878. This activity occurred outside the presence of Irby. Irby, 170 Wn.2d at 878. Our Supreme Court held that the trial court violated Irby’s right to be present during jury selection and the error was not harmless because three of the seven jurors who had been *836excused “fell within the range of jurors who ultimately comprised the jury.” Irby, 170 Wn.2d at 886.
¶42 In Irby, the court stated that the State “has not and cannot show that three” of the excused jurors “had no chance to sit on [the] jury.” Irby, 170 Wn.2d at 886. The court stated the State did not meet its burden of proof because the excused jurors’ “alleged inability to serve was never tested by questioning in Irby’s presence. Indeed, they were not questioned at all.” Irby, 170 Wn.2d at 886. The court went on to state that “the questioning might have revealed that one or more of these potential jurors were not prevented by reasons of hardship from” serving. Irby, 170 Wn.2d at 886.
¶43 In our case, I believe the State has shown beyond a reasonable doubt that all of the excused jurors, after questioning, had no chance to sit on the jury. In Irby, like here, the trial court used juror questionnaires. In Irby, the questionnaires addressed issues of hardship and bias. In our case, the questionnaires addressed only bias. In Irby, the court said the excused jurors were not questioned. Here, the jurors were questioned4 and we know the reasons for the trial court excusing them. They were biased.
¶44 The undisputed evidence is that Slert’s attorney drafted a juror questionnaire, which the State generally accepted.5 The two page questionnaire contained only questions that related to the potential jurors’ prior knowledge *837of, involvement with, or opinions about the accusations against Slert or the prior proceedings.6 Slert wanted to insure that potential jurors with prior knowledge of either the facts of the case or of prior proceedings, were asked about it.
¶45 The trial court and the attorneys reviewed the completed questionnaires and all agreed to dismiss the jurors “based simply on their answers.” State v. Slert, 181 Wn.2d 598, 602, 334 P.3d 1088 (2014). As the dissent in Slert, points out, the purpose of the questionnaires “was designed to identify jurors who may have had a bias due to prior knowledge of the case. ... It asked the prospective jurors questions only about potential bias.” Slert, 181 Wn.2d at 616. The questionnaire was case specific. It contained no questions about hardship or other subjects that would lead to the disqualification of a juror other than bias. In contrast, the questionnaire in Irby involved issues of both bias and hardship. Some of the potential jurors were clearly excused for reasons other than bias. Irby, 170 Wn.2d at 877-78.
¶46 Unlike Irby, where the court said the State “has not and cannot show” the excused jurors “had no chance to sit on [the] jury” 170 Wn.2d at 886, here the State could and did prove beyond a reasonable doubt that the excused jurors had no chance to sit on the jury.
¶47 The majority says that the State has not shown harmless error because jurors 19 and 36 had some chance of sitting on the jury because they “fit within the range of jurors who were ultimately seated” on the jury and their fitness was “ ‘never tested by questioning in [Slert’s] presence.’ ” Majority at 826-27 (alteration in original) (quoting Irby, 170 Wn.2d at 886).
¶48 The majority specifically holds that jurors 19 and 36 “had [a] chance to sit” on the jury because their numbers sequentially fell within those jurors who were selected to *838hear the case. Majority at 827. I believe this analysis is a misapplication of Irby. Whether they had a chance to sit on the jury is based on substantive reasons. Because these jurors, and the other two, were excused solely based on their answers to questions in the questionnaire, and because the questionnaire related only to issues of bias and prejudice, I would hold that, beyond a reasonable doubt, the excused jurors had no chance to sit on the jury. Furthermore, I would hold that the State has met its burden under the harmless error test.
¶49 For the foregoing reasons, I respectfully dissent. I would affirm Slert’s conviction for murder in the second degree.
Review granted at 185 Wn.2d 1002 (2016).

 Here, the questionnaires were probing enough that the Supreme Court seemed to consider the jurors to have been “questioned,” which was not the case in Irby. In State v. Slert, 181 Wn.2d 598, 334 P.3d 1088 (2014), four justices concurred in the lead opinion, one justice wrote a concurring opinion, and four justices joined in the dissenting opinion. All of them agreed that the jurors in Slert were questioned. The lead opinion concluded that the jurors were dismissed “based simply on their answers.” Slert, 181 Wn.2d at 602. The concurring opinion notes that “the questions were not used merely as a framework for questioning; they were used to evaluate jurors’ fitness to serve and to excuse jurors for cause.” Slert, 181 Wn.2d at 610. The dissent agrees that this portion of the proceeding involved questioning of jurors and formed the basis for its objection. Slert, 181 Wn.2d at 616.


 The State asked the court to substitute the term “prior proceeding^]” for the term “prior trial[s]” that Slert proposed. Report of Proceedings (Jan. 21, 2010) at 3. The court agreed with the State.


 All of these areas of inquiry are the ones that I refer to as “bias” in this dissent.